Shepley, C. J.
— An appeal may be made from a judgment of the District Court, to this Court, in a class of actions enumerated in the statute, chap. 97, <§> 13. The settled construction of that section is, that it has reference to actions originally commenced in the District Court, and that it was not intended to include those originally commenced before a justice of the peace and triable there.
The decision in the case of Barker v. Whittemore, 22 Maine, 556, that such an appeal might be made in an action *228of trespass qua. cla., commenced before a justice of the peace, and removed to the District Court ón a plea of title to the land by virtue of the provisions of the statute, chap. 116, sect. 3, is not regarded as inconsistent with the construction established by the cases cited by the counsel.
The ground of the decision in the case of Barker v. Whittemore was, that it was, as presented, an “ action of trespass 'on lands,” and it was regarded for all practical purposes, as commenced and introduced by an indirect course of proceeding in the District Court, because no trial could take place before it had been thus removed. It was not denied, that trespass qua. cla. of any other description could be brought into this Court by appeal, when commenced before a justice of the peace.
In this case the general issue was pleaded and joined, and the title to the land could not be tried. The case is not within the principle established in the case of Barker v. Whittemore, while it is 'within the principle established by the cases deciding the construction of that section of the statute.

Exceptions overruled.